                                                                           Memorandum

  Subject                                          Date
  UNSEALING                                        January 28, 2020

  United States v. Rodney Randolph;
  8:19CR237



  To                                               From
  Clerk, U.S. District Court                       Kimberly C. Bunjer
  District Of Nebraska                             AUSA


       Be advised that the above named Defendant is now in custody. You may now unseal as

follows, pursuant to Fed. R. Crim. P. 6(e)(4):

☒      Unseal the Petition for Action on Conditions of Pretrial Release (Filing No. 45)

☐      Unseal the Magistrate Case

☐      Unseal the Indictment but the underlying Complaint and Affidavit should remain

       Restricted

☐      Unseal the Magistrate Case but the underlying Complaint and Affidavit should remain

       Restricted
